 In theMatter of THE ELYRIA TELEPHONE COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL UNIONB-1014 (AFL)Case No. 8-C-1756.-Decided August 21, 1945DECISIONANDORDEROn June 21,1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist from the unfair labor practices foundand, take certain affirmative action, as set out in the copy of the Inter-mediate Report attached hereto.No exceptions to the IntermediateReport were filed, and oral argument before the Board in Washington,D. C., was not requested.The Board has reviewed the rulings madeby the Trial Examiner at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Elyria Telephone Com-pany, Elyria, Ohio, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofElectricalWorkers, Local Union B-1014, affiliated with the AmericanFederation of Labor, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection,.as guaranteed in,Section 7 of the Act.63 N. L.R. B., No. 66.432 THE ELYRIA TELEPHONECOMPANY433,2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant at Elyria, Ohio, copies of the notice attachedhereto, marked "Appendix A."Copies of said notice to be furnishedby the Regional Director for the Eighth Region, shall, after being dulysigned by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARn D. REILLY took no part in the consideration of the aboveDecision and Order.NLRB 576(9-1-44)APPENDIX ANOTICE TO ALL EbIPLOYERSPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join, or assist International Brotherhood ofElectricalWorkers, Local Union B-1014 (AFL) or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.All ouremployees are free to become or °remain members of this union, or anyother labor organization.THE ELYRIA TELEPHONE COMPANY(Employer)By ---------------------- ------------------(Representative)(Title)Dated ---------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Thomas E. Shroper,for the Board.Mr William Patrick Clyne,of Cleveland, Ohio, for the respondent.Dlr. James E. Reilly,of Richmond, Ind., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by International Brotherhood of Electrical Workers,Local Union B-1014 (AFL), herein called the Union, the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the EighthRegion (Cleveland, Ohio), issued its complaint dated May 1, 1945, against TheElyria Telephone Company, Elyria, Ohio, herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair labor prac-tices affectingcommercewithin themeaning ofSection 8 (1) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were duly served uponthe respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance:(1) that from January 1, 1945, to the date of the issuance of the complaint, therespondent advised and urged its employees to withdraw from the Union, at-tempted to persuade its employees to withdraw from the Union by notifyingthem that it was granting a retroactive wage increase, and stated to its employeesthat they might withdraw from the Union without being penalized under theclosed shop provision of the contract between the respondent and the Union,and (2) that by such conduct the respondent engaged in unfair labor practiceswithin the ineaning of Section 8 (1) of the Act.Thereafter the respondent filed its answer, in which it denied that it had en-gaged in any unfair labor practice and that James E. Reilly, who had signed andinstituted the charge of unfair labor practices in behalf of the Union, was anofficer of the Union or hid authority from the Union to institute such charge.'Pursuant to notice, a healing was held on May 24, and 25, 1945, at Elyria, Ohio,before Frederic B. Parkes, 2nd, the undersigned Trial Examiner, duly designatedby the Chief Trial ExaminerThe Board and the respondent were representedby counsel and the Union by an official representative.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on theissueswas afforded all parties.At the close of the Board's case, therespondent moved to dismiss the complaint for failure of proof ; the motion wasrenewed at the closing of the hearing. The undersigned reserved ruling on bothmotionsThey are hereby denied.Following the introductionof all evidence,the undersigned granted without objection; a motion by counsel for the Boardto conform the pleadings to the proof as to datesand minorvariations.Allparties waived oral argument before theundersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Ohio corporation with its principal office and place of busi-ness in Elyria, Ohio, is engaged in the business of furnishing local exchange'The undersigned finds no merit in this contentionReilly testified that the interna-tional president of the Union has the right to administer the affairs of a local union andmay delegate his authority to international representatives.The last of November 1944,Reillywas assigned by the international president to advise Local B-1014.Reillyfurthertestifiedthat the Unionauthorized him to file the complaint.SeeMatter of Wilson d Com-pany, Inc.,31 N. L. R. B. 440,enf'd 126 F(2d) 114(C. C. A. 7),cert. denied 316 U. S. 699. THE ELYRIA TELEPHONE COMPANY435telephone service over its own lines and equipment as well as long distance tele-phone service and communications over its own lines and equipment and con-necting lines of the Ohio Bell Telephone Company. Through the latter companyand other companies the respondent's system is connected with the AmericanTelephone and Telegraph Company.The respondent provides the territory serv-iced by it with the only means of communication by telephone to points outsidethe State of Ohio.The respondent, together with the Ohio Bell Telephone Com-pany and other telephone companies, furnishes nation-wide communication serv-ice through the coordination of plant equipment and services, and, pursuant toarrangements with these telephone companies, the respondent handles and trans-mits calls originating at points outside the State of Ohio, coming into its terri-tory from that of such companies, and transfers to such companies calls originat-ing in its territory and directed to points in states other than the State of Ohio.During the year 1944, the respondent purchased equipment and materials valuedin excess of $25,000, of which approximately 75 percent was transported in inter-state commerce to the respondent's place of business from states of the UnitedStates other than the State of Ohio.During the same period, the total grossreceipts of the respondent were in excess of $250,000, a substantial portion ofwhich was in payment for calls transmitted by the respondent to points outsidethe State of Ohio.The respondent concedes that it is subject to the Board'sjurisdiction.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local Union B-1014, is alabor organization affiliated with the American Federation of Labor, admittingtomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn March 1943, the Union negotiated its first contract with the respondentcovering the employees of the traffic department, the only employees of therespondent concerned in this proceeding!The contract term was effective retro-actively from January 1, 1943, for the period of one year, and was to continuein effect from year to year thereafter unless either party desiring changes shouldnotify the other in writing at least sixty days prior to the annual renewal date.Among other things, the contract provided for a closed shop, forbade any workstoppage by strike or lockout, and established a wage scale ranging from 30 to 60cents an hourSubsequently, apparently in 1943, upon the agreement of therespondent, and the Union and with the approval of the National War LaborBoard, herein called the W. L. B., the wage rates were increased so that they ,ranged between 40 and 621/!,, cents an hour.During one working day in July 1943, the employees of the traffic departmentwere on strike, leaving the office for a number of hours.The traffic departmentcontract, as amended, was automatically renewed for another year at the closeof its 1943 term.On October 17, 1944, following an election directed by the Board,' the Unionwas certified as the statutory representative of the employees in the respondent's2 The employees of the traffic department are long distance telephone operators.Alllocal calls are handled by an automatic system, requiring no operators.In addition to thelong distance telephone operators,the contract also covered record clerks,trouble clerksand service department employees.3Matter of The Elyria Telephone Company,58 N. L. It. B. 402.662514-46-vo]. 63-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDplant department.Shortly thereafter,negotiations for a contract covering theplant department employees were commenced.About October 24, 1944, theUnion informed the respondent in writing that it desired to change the terms ofthe 1943 traffic department contract,which had been automatically renewedfor the year 1944;and about November 14, 1944, the Union presented to therespondent a memorandum of proposed changes.On November 17, 1944, the traffic department employees commenced a sit-downstrike which lasted for 8 days.On November 22, 1944, the respondent sent thefollowing telegram to the Union's international president :This is to notify you that the telephone operators of this company,membersof your local 1014 have been on sitdown strike since last Friday.Also agroup of plant department employees are on strike who are members of yourorganization.We will refuse in the future to enter into any closed shopcontract with you since you have violated your present contract on twooccasions and will consider our present contract null and void unless yourmembers return to work by five p. in. Wednesday the 22nd.'By agreement the parties first commenced negotiation on the contract for theplant department employees.When, on December 12, 1944, an impasse wasreached in such negotiations,the Union requested that negotiations on the trafficdepartment contract be started.However, the respondent expressed a desire tocomplete the negotiations on the plant department agreement before discussingthe traffic department contract,so that general matters affecting all its employeesagreed to in the plant department contract might be automatically incorporatedin the traffic department contract.On January 5, 1945, a conciliator from the United States Conciliation Servicewas called in and met with the respondent and the Union.At this meeting,according to the undenied and credible testimony of James E Reilly, the Union'srepresentative,itwas agreed that inasmuch as the traffic department employees"were under contract which provided a continuance from year to year, that theUnion need have no apprehension about the fact that the new contract had notbeen consummated,and we were assured by the Company that it was their desirethat the contract should continue during the time it was necessary to iron outour difficulties in the Plant department,and then go into serious work on theTraffic Department,contract."During the negotiations for the plant departmentcontract,itwas also agreed that the new traffic department contract would begiven retroactive effect to January 1, 1945.On February 16, 1945, the respondent and the Union executed the agreementgoverning the plant department employees and turned their attention to thecontract for the traffic department.At this meeting, the respondent offered,among other things, to give all employees in the traffic department a 2'/2 centsan hour increase in pay.On February 22, 1945, employee Mildred Trieskey and "some of the oldergirls" composed and circulated a petition indicating that the signers did notwish to continue their union membership and submitted it to one Robinson,president of the respondent.Fourteen employees in the traffic departmentsigned the petition sThe same 21/2 cents an hour wage increase was included in the proposed contractsubmitted by the respondent to the Union at their next meeting on February 26.At the last meeting on February 27, the Union and the respondent were in4Although it appears that the employees did not return to work until after the date ofthe respondent's ultimatum,the respondent did not cancel the contract."At the time of the hearing,there were 33 employees in the traffic department unit. THE ELYRIA TELEPHONE COMPANY437agreement,according to Reilly, upon all general terms of the contract and hadreached an accord to submit to the W.L. B. five disputed matters, namely, unionsecurity provisions,"overtime pay,"calling time,"pay for work on Monday aftera Sunday holiday, and severance pay.Reilly testified that the Union did notat this meeting agree to the respondent's proposal of a 21/2cents an hour increasefor all employees,but stated that the matter would have to be submitted to themembership for approval.That evening a meeting of the Union was held anditwas agreed to accept the respondent's proposal on the wage issue. On February28, Reilly informed the conciliator of the Union's acceptance of the wage increaseproposed by the respondent.OB. Interference, restraint, and coercionMary Harrison, a long distance operator in the traffic department, testifiedwithout contradiction and the undersigned finds that on February 27, 1945, about4: 30 in the afternoon' one Mrs. Williams,' head operator of the traffic depart-ment, called Harrison to Williams' desk and stated that "she [Williams] hadto tell every girl, individually, that [General Manager] Ammel was going toUnion or not, we would not be penalized "According to the undenied and credible testimony of employee Marie Stankard,president of the Union, she was next interviewed by Williams, who made sub-stantially the same statements attributed to her by Harrison.When Stankardremonstrated, "What do you mean, we won't be penalized for not belonging tothe Union?We have a contract that is in effect. It is a closed shop, and wehave to belong to a Union," Williams replied, "I don't know anything about that.That is what I was told to tell you " Thereupon Stankard returned to her dutiesat the switchboard and a few minutes later Williams came over and showed hera copy of the telegram sent by the respondent to the Union's international presi-dent on November 22, 1984, set forth above.Williams then telephoned someoneand after a brief conversation posted the copy of the telegram on the bulletinboard where it remained for approximately 2 weeks.After Williams posted thetelegram, she went down the line of switchboards and talked with each of theremainingoperators,with the exception of employee Mildred Trieskey, who,according to Harrison and Stankard, had been the first employee to be summonedtoWilliams' desk in the series of interviews that afternoon.'" The Union insisted that the closed-shop provisions of the 1943 contract be carried overinto the new agreement.The respondent refused to agree to a closed shop and offeredinstead a maintenance of membership provision whereby employees who on a specified datewere members of the Union and had not resigned therefrom should as a condition of em-ployment maintain their membership in the Union.A similar maintenance of membership'provision was agreed upon by the Union and the respondent in the plant departmentcontract.7 Reilly testified without contradiction and the undersigned finds that the final bargain-ing conference on February 27 ended about 3: 30 p. in. but that General Manager RoyAmmel left the meeting about 2 p in.8Williams is in charge of the supervision of the traffic department.She makes outwork schedules,instructs the operators,and give them ordersShe never works on theswitchboardsShe grants or denies requests for leave of absence. The respondent admitsthat Williams is "a supervisory employee of an executory nature." She is not included' inthe traffic department contract unitThe undersigned finds that Williams is a supervisoryemployee and that the respondent is accountable for her statements and activities9The above findings are based upon the mutually corroborative and undenied testimonyof the Board'switnesses.The respondent did not call any witnesses during the course ofthe hearing. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. ConclusionsThe respondent contends that by announcing on February 27, 1945, throughHead Operator Williams, that the respondent was granting a 21/2 cents an hourwage increase to each employee in the traffic department, it committed no unfairlabor practice, because the Union and the respondent had entered into an accordupon the wage increase a few hours earlier at a collective bargaining conference.The contention is clearly without merit.Reilly, the Union's representative, testi-fiedwithout contradiction, and the undersigned finds, that at the close of themeeting on February 27, 1945, the Union had not agreed to the 21/2 cents wageincrease offered by the respondent since it was necessary that this vital issue besubmitted to the membership for approval. On the other hand, assumingarguendothat the Union and the respondent had reached an accord upon the wage issue, itis clear that the collective bargaining negotiations had not ceased and that nocontract had yet been executed.The respondent, under these circumstances, wasunder a duty to refrain from action which would influence the employees in theirvoting on the respondent's wage proposal or in their organizational desires. In-stead, having knowledge through the petition circulated on February 22, 1945,that a considerable group of the traffic department employees were disposed towithdraw from the Union, the respondent sought to undermine further thestrength of the Union by announcing, without giving credit to the Union for itsnegotiating efforts, that the respondent was granting a wage increase. In addi-tion, the respondent coupled with the wage increase announcement the furtherstatement that, despite the current closed-shop provisions of the extended 1943contract and the pendency before the W. L. B. of the union security provision ofthe 1945 contract then being negotiated, the employees would not impair theirjob security by not being a member of the Union. Similarly, by the posting ofthe telegram of November 22, the respondent sought to further emphasize itspronouncement to the employees that they did not have to remain members ofthe Union.By such unilateral action the respondent indicated to its employeesthat the Union was an ineffective instrument through which they might expect tosecure their demands, thereby undercutting the authority of the Union as thechosen representative of the employees.That such action on the part of therespondent was obviously designed to discourage, and had the necessary effectof discouraging, union membership and activity is shown by the testimony ofemployee Harrison, who stated in this regard, "The idea is if you are going to bepenalized or not, what would be the use of joining the Union . . . The way itwhs said, it sounded that that 21/2 cents was given to us, whether you belong tothe Union or not, you wouldn'tbe penalized."The undersigned concludes and finds that the respondent, by the statements ofWilliams hereinbefore set forth and by the posting of the telegram of November22, has interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act 10Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring in con-nection with the operations of the respondent described in Section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.10Matter of Schmidt Baking Co.,Inc., 27 N.L. R.B. 864, enf'd 122 F.(2d) 162(C. C. A.4) ; Matter ofGreat Southern Trucking Company,34 N. L. R. B.1068, enf'd 127 F. (2d)180 (C. C. A. 4),cert. denied 317 U. S. 652. THE ELYRIA TELEPHONE COMPANY439V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS Or LAW1.International Brotherhood of ElectricalWorkers, Local Union B-1014,affiliated with the American Federation of Labor, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1) .of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, The Elyria Telephone Company,Elyria, Ohio, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist International Brotherhood of ElectricalWorkers, Local UnionB-1014, affiliated with the American Federation of Labor, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Post at its plant at Elyria, Ohio, copies of the notice attached hereto,marked "Appendix A." Copies of said notice to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by any other material ;(b)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944, 440DECISIONSOF NATIONAL LABORRELATIONS BOARDany party or counsel for the Board may within fifteen(15) days from the dateof the entry of the order transferring the case to the Board,pursuant to Section32 of Article II of said Rules and Regulations,filewith the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceedings(including rulings upon all motions or objec-tions),as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve a copyupon each of the parties and shall file a copy with the Regional Director.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten(10) days from the date of the order transferring the case to theBoard.IFaaoo B. PARxns, 2nd,Trial Examiner.Dated June 21, 1945.